Citation Nr: 1828853	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-36 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for acoustic trauma to include bilateral tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disability to include PTSD.

5.  Entitlement to service connection for sleep apnea.

6. Entitlement to service connection for a heart disorder, to include congestive heart failure and ischemic heart disease, and to include as due to exposure to an herbicide agent.

REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to February 1970.  Combat service in Vietnam is indicated by the Veteran's receipt of the Combat Infantryman Badge and the Purple Heart.  See DD Form 214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of September 2014, April 2014, and June 2013.

The issues of entitlement to service connection for sleep apnea, a heart disorder, and an acquired psychiatric disability to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2009 rating decision denied service connection for acoustic trauma to include bilateral tinnitus.  The Veteran did not timely appeal the decision nor submit new and material evidence within one year of the decision.

2.  Evidence received since the January 2009 rating decision is cumulative in relation to the evidence of record at the time of the prior final denial and does not raise a reasonable possibility of substantiating the claim.
3.  A July 2012 rating decision denied service connection for hypertension.  The Veteran did not timely appeal the decision nor submit new and material evidence within one year of the decision.

4.  Evidence received since the July 2012 rating decision is cumulative in relation to the evidence of record at the time of the prior final denial and does not raise a reasonable possibility of substantiating the claim.

5.  A July 2012 rating decision denied service connection for PTSD.  The Veteran did not timely appeal the decision nor submit new and material evidence within one year of the decision.

6.  Evidence received since the July 2012 rating decision, i.e., a private treatment record making an assessment of PTSD, relates to a previously unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision denying service connection for acoustic trauma to include bilateral tinnitus is final.  38 U.S.C. § 7105 (2009); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As new and material evidence has not been received since the January 2009 rating decision that denied service connection for acoustic trauma to include bilateral tinnitus, the claim of entitlement to service connection for tinnitus is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The January 2012 rating decision denying service connection for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

4.  As new and material evidence has not been received since the July 2012 rating decision that denied service connection for hypertension, the claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The July 2012 rating decision that denied service connection for PTSD is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 3.156 (2012).

6.  Evidence received since the July 2012 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits and to assist a claimant in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VCAA notice was sent to Veteran by letters of October 2012, March 2014, and August 2014.

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2017).  The evidence of record includes service treatment records, private treatment records, and statements of the Veteran.  The Veteran has identified no outstanding evidence pertaining to his disabilities that could be obtained to substantiate the claim, and the Board is unaware of any such outstanding evidence.

VA is not required to provide a new medical examination for a claimant seeking to reopen a previously and finally disallowed claim, unless new and material evidence had been presented.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2017); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

VA has satisfied the notification and duty-to-assist provisions of the VCAA.  The Veteran has not raised an issue with respect to the duties to notify and assist.  The Board is not required to search the record to address procedural arguments that a claimant has not raised.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).

II.  Request to Reopen Claims

A.  Legal Criteria

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  See 38 U.S.C. § 7105(c) (2012).  An exception provides that VA shall reopen a disallowed claim if new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C. § 5108 (2012).

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration.  Such new and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2017).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The threshold for determining whether new and material evidence has been submitted is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

B.  Tinnitus

A rating decision of January 2009 denied service connection for acoustic trauma to include bilateral tinnitus.  The Veteran did not appeal the rating decision nor submit new and material evidence within one year of the decision, which became final.

The Veteran's July 2012 request that VA "reconsider" his service-connection claim for tinnitus was construed by the RO as a service connection claim.  The Board must address the issue of whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In so doing, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence of record at the time of the January 2009 rating decision consisted of service treatment records, private treatment records, and a report of VA examination.  Service connection was denied due to the lack of a nexus between current disability and acoustic trauma during service.  Following the January 2009 rating decision, the Veteran has added to the record his statement that he served in an infantry unit in combat, that he was exposed to acoustic trauma during that period, and that he received the CIB, Bronze Star, and Purple Heart badges.  See notice of disagreement of June 2014.  The additional evidence added to the record does not address the unestablished fact of a nexus between current disability and service.  The fact of the Veteran's combat service and the resulting exposure to acoustic trauma during service was already noted in the January 2009 rating decision noted.  The Veteran's June 2014 filing is merely cumulative of evidence that was already of record.

It is the claimant's responsibility to support a claim for benefits.  See 38 U.S.C. § 5107(a) (2012).  Because the Veteran has not submitted new and material evidence, the claim of entitlement to service connection for tinnitus may not be reopened.



C.  Hypertension

A rating decision of July 2012 denied service connection for hypertension.  The Veteran did not appeal the rating decision nor submit new and material evidence within one year of the decision, which became final.

In July 2014, the Veteran filed a service-connection claim for hypertension.  The Board must address the issue of whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In so doing, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence of record at the time of the July 2012 rating decision consisted of service treatment records, private treatment records, and a report of VA examination for ischemic heart disease.  Service connection was denied on the basis of a lack of a disease or injury during service, to include the manifestation of the chronic disease of hypertension within one year of service separation.

Subsequent to the July 2012 rating decision, no new evidence has been added to the record with respect to the Veteran's hypertension disability.  There is no new evidence that addresses the unestablished facts of an injury or disease incurred during service or a nexus between current disability and service.  The fact that the Veteran currently has hypertension was already established in the rating decision of July 2012.

It is the claimant's responsibility to support a claim for benefits.  See 38 U.S.C. § 5107(a) (2012).  Because the Veteran has not submitted new and material evidence, the claim of entitlement of service connection for hypertension may not be reopened.

D.  Acquired Psychiatric Disability, to Include PTSD

A rating decision of July 2012 (notification letter dated July 18, 2012) denied service connection for PTSD.  In August 2012, the Veteran filed a service-connection claim for major depressive disorder without submitting any additional evidence.  If new and material evidence is received before the one-year appeal period expires, a rating decision does not become final, and any subsequent decision based on such evidence relates back to the original claim.  See 38 C.F.R. § 3.156(b) (2017); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  The Veteran did not appeal the July 2012 rating decision denying service connection for PTSD nor submit new and material evidence within one year of the decision, which became final.

In August 2013, the Veteran filed a service-connection claim for PTSD and a mental health condition.  The Board must address the issue of whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In so doing, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence of record at the time of the July 2012 rating decision consisted of service treatment records, private treatment records, and a report of VA examination for PTSD.  Service connection was denied on the basis of a lack of a current diagnosis of PTSD.

Added to the record since the July 2012 rating decision is a March 2014 record of Dr. W. K., which makes medical assessments of depression and PTSD.  The new evidence, accepted as credible for the purpose of reopening, addresses the fact of current disability, which is an unestablished element of service connection.  Finding that new and material evidence has been received, the Board will reopen the claim of entitlement to service connection for PTSD.








ORDER

The appeal as to whether to reopen a claim of service connection for acoustic trauma to include bilateral tinnitus is denied.

The appeal as to whether to reopen a claim of service connection for hypertension is denied.

The claim of entitlement to service connection for PTSD is reopened.  To this extent only, the appeal is granted.


REMAND

I.  Acquired Psychiatric Disability, to Include PTSD

In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the service connection claims for PTSD (filed November 2011), major depressive disorder (filed August 2012), and mental health conditions (filed August 2013) are analyzed under the broad heading of entitlement to service connection for an acquired psychiatric disability, to include PTSD.

For VA purposes, all mental disorder diagnoses, including that of PTSD, must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  See 38 C.F.R. § 4.125(a) (2017).  While there may be diagnoses for treatment purposes, a psychiatric diagnosis must conform to the DSM in order to support a claim for compensation.

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and (3) combat status or credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. § 3.304(f) (2017); see also Cohen v. Brown, 10 Vet. App. 128 (1997).


The Veteran is a combat veteran who describes stressors related to his combat experience.  See VA examination report of January 2012.  The January 2012 VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD under DSM-IV or for a mental disorder than conforms to the DSM-IV criteria.

A March 2014 record of Dr. W. K. makes medical assessments of depression and PTSD.  It is not clear that the latter diagnoses were made in accordance with the DSM.  The March 2014 record of Dr. W. K. is insufficient to grant service connection for PTSD and/or an acquired psychiatric disability.  Although the doctor's record references "Viet Nam, infantry, lived through atrocities" with the assessment of PTSD, there is no clearly stated nexus opinion and no report of the Veteran's evaluation under the specific criteria of the DSM with respect to PTSD or depression.

If further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision, the Board must remand the case to the AOJ, specifying the action to be undertaken.  See 38 C.F.R. § 19.9(a) (2017).  A medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide a claim.  See 38 C.F.R. § 3.159(c)(4) (2017).

The Board will order a VA examination and opinion as to mental conditions, including PTSD, under the criteria of the DSM.  Because the Veteran's appeal was certified to the Board in April 2017 and was pending before the Board after August 4, 2014, it will be necessary to obtain an examiner's opinion with evaluation under the criteria of the Fifth Edition of the DSM (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130 (2017); 79 Fed. Reg. 45093 (Aug. 4, 2014).

II.  Sleep Apnea

In July 2014, the Veteran filed a service-connection claim for sleep apnea.  The claim was denied by a September 2014 rating decision, which the Veteran has appealed.  See notice of disagreement of October 2014; VA Form 9 of November 2014.

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2017).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2017).

A January 2012 VA examination report for PTSD made an Axis III diagnosis of obstructive sleep apnea.  It is not clear whether the January 2012 examiner diagnosed obstructive sleep apnea merely on the Veteran's report of having been so diagnosed and using a CPAP device, or on some other basis.  There is no sleep study of record.

A June 2015 letter of Dr. H. S., citing a journal article purportedly showing that psychiatric disorder are commonly associated with obstructive sleep apnea, states his opinion that the Veteran has a psychiatric disorder that aided in the development of, and permanently aggravates, the obstructive sleep apnea diagnosed by the January 2012 VA examiner.

There is no VA medical examination and nexus opinion with respect to the Veteran's sleep apnea claim.  VA will provide a medical examination or opinion if the record does not contain sufficient evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the veteran has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  Under the low threshold of McLendon, a VA medical examination and opinion will be requested as to a sleep apnea disability. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Two or more issues are inextricably intertwined if one claim could have significant impact on the other.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As explained above, the Board is remanding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran may become service-connected for an acquired psychiatric disability, and a medical opinion currently of record attempts to link the Veteran's purported sleep apnea to a psychiatric disability.  Therefore, the sleep apnea claim will also be remanded as being inextricably intertwined with the Veteran's psychiatric claim.

III.  Heart Disability, to Include Congestive Heart Failure and Ischemic Heart Disease, and to Include as due to Exposure to an Herbicide Agent

A June 2010 private treatment record made an assessment of congestive heart failure.  In November 2011, the Veteran filed a service-connection claim for congestive heart failure.  In July 2012, a VA medical opinion offered a negative nexus opinion as to ischemic heart disease.  A rating decision of July 2012 denied service connection for congestive heart failure.

By a filing of August 2012, the Veteran stated, "I am in receipt of your letter dated July 18, 2012 and respectfully request that you reconsider the . . . claim [of] ischemic heart disease."   In October 2012, the RO acknowledged the Veteran's request to reconsider the claim and informed him that no further action would be taken on the request unless the Veteran filed new evidence, filed a notice of disagreement, or identified clear and unmistakable error (CUE) with respect to the rating decision.  The introductory section of an unrelated June 2013 rating decision noted that the Veteran had not responded to the RO's October 2012 letter.

The Board considers the Veteran's August 2012 filing to be a notice of disagreement concerning the July 2012 rating decision under the laws then in effect, and the filing should have initiated the appellate process.  See 38 C.F.R. §§ 20.200, 20.201 (2012).  To date, no statement of the case (SOC) has been issued as to that issue.

Where a notice of disagreement has been filed but an SOC has not been issued, the Board must remand the claim to the AOJ so that an SOC may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue on remand as entitlement to service connection for a heart disorder, to include congestive heart failure and ischemic heart disease, and to include as due to exposure to an herbicide agent.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain, and associate with the record, any outstanding private or VA treatment records relating to the remanded issues.  All efforts to obtain such records should be documented in the record.

2. 	Schedule the Veteran for a VA examination with a qualified examiner to determine the nature and etiology of any acquired psychiatric disorder, to include major depressive disorder and PTSD.  The Veteran's electronic claims folder must be made available for the examiner's review.  All tests and studies deemed necessary by the examiner should be performed.

A diagnosis of PTSD under the DSM-5 should be ruled in or ruled out by the examiner for the period since the filing of the Veteran's service connection claim in November 2011 to the present.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support the diagnosis of PTSD.

The examiner must identify any acquired psychiatric disorder other than PTSD since November 2011 and provide for each disorder an opinion as to whether it is at least as likely as not that the disability is related to the Veteran's period of service

If the Veteran's medical history indicates that the diagnosis of any mental disorder from November 2011 to the present has changed, the examiner must discuss the prior diagnosis or diagnoses of record and offer an opinion as to whether any finding upon examination represents the progression of a prior diagnosis, a correction of an error in the prior diagnosis, or the development of a new and separate disorder.

The examiner must provide a rationale for all opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination for sleep apnea.  The Veteran's electronic claims folder must be made available for the examiner's review.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should express an opinion as to whether it is at least as likely as not that the Veteran a) has, or has had, sleep apnea at any time since July 2014, even if the condition has now resolved, b) that any diagnosed sleep apnea had its onset during service or is otherwise etiologically related to service, and c) that any diagnosed sleep apnea is caused or aggravated (worsened beyond the natural progression) by a psychiatric disorder

While review of the entire record is required, the examiner is asked to specifically consider the journal article submitted by Dr. H. S. in August 2015, "Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort."

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

All expressed opinions of the examiner must be supported by a rationale.  A discussion of the facts and medical principles involved would considerably assist the Board.

4. After completion of the requested development and any further warranted development, issue a statement of the case (SOC) as to entitlement to service connection for a heart disorder, to include congestive heart failure and ischemic heart disease, and to include as due to exposure to an herbicide agent, and readjudicate all remanded issues.  If any benefit sought on appeal is not granted, the Veteran and attorney should be furnished a supplemental statement of the case and the requisite opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


